DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-8 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 25, 2021.
It is noted that Applicant identified claims 1-4 and 10-12 as belonging to the elected invention, however it appears that claim 9 is also applicable to the elected species. Accordingly, claim 9 is being examined as part of the elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,273,894 to Whitty et al., hereinafter referred to as Whitty, in view of US 3,411,554 to Wilson, hereinafter referred to as Wilson.
In reference to claim 1, Whitty as modified by Wilson discloses the claimed invention.
Whitty discloses a plumbing system, see figure 2 for an ice maker (30), comprising:
 a supply line  (as defined in the annotated reference below) extending to a dispense point (end of pipe 90 is the dispense point since water is dispensed into reservoir R2); 

    PNG
    media_image1.png
    271
    381
    media_image1.png
    Greyscale

a dispense valve (72) coupled to the supply line, the dispense valve operable to regulate liquid flow through the supply line to the dispense point see column 4 lines 26-39; 
a recirculation line (including 78, 84, and intervening piping to and from tank 42 as defined in the annotated reference below) having an inlet (at 86) and an outlet (end of 84), the inlet and outlet of the recirculation line connected (albeit indirectly the outlet connected via the tank 62) to the supply line (as defined in the annotated reference above)

    PNG
    media_image2.png
    624
    769
    media_image2.png
    Greyscale


the inlet of the recirculation line connected to the supply line upstream of the dispense valve (72); 
an ice maker (30) coupled to the recirculation line; 
an ice maker valve (26) coupled to the recirculation line, the ice maker valve operable to regulate liquid flow through the ice maker on the recirculation line, see column 4 lines 1-15; 
a reservoir (42) coupled to the recirculation line; 
a pump (24) coupled to the recirculation line, the pump operable to recirculate liquid from the reservoir (42) through the ice maker (30) via the recirculation line.  

However, Wilson teaches that in the art of supplying water to an ice maker (12) that it is old and well- known to provide a check valve 26 or 29 in the supply line to the ice maker, see figure 1. This is strong evidence that modifying  Whitty as claimed would produce predictable result (e.g. prevent water from flowing in an undesired direction). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Whitty by Wilson such that the recirculation line included a recirculation check valve coupled to the recirculation line, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of water flowed in only the desired direction.
In reference to claim 9, Whitty as modified by Wilson discloses the claimed invention.
Whitty discloses the outlet of the recirculation line (as defined supra) is connected to the supply line upstream of the inlet of the recirculation line. It is noted that the claim does not recite that the  outlet of the recirculation line is directly connected to the supply line upstream of the inlet of the recirculation line. As such, the term connected is construed to include indirect connection. Since the recirculation line of Whitty is indirectly connected to the supply line upstream of the inlet of the recirculation line, Whitty meets the claimed limitations. It is noted that including language such that the outlet of the recirculation line is directly connected to the supply line upstream of the inlet of the recirculation line would likely be allowable subject matter as none of the searched prior art includes this feature.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Whitty and Wilson as modified supra and in further view of US 2,997,860 to Muffly, hereinafter referred to as Muffly.
In reference to claim 2, Whitty as modified by Wilson and Muffly discloses the claimed invention.
Whitty as modified supra fails to include an ion exchange or water treatment filter coupled to the recirculation line.
Muffly teaches that in the art of recirculating water in an ice making tank, that it is old and well-known to provide the recirculating circuit with an ion exchange water treatment filter (36) in the recirculating circuit. Muffly teaches that this method solves the problem of preventing the water in the machine from gradually increasing in mineral content, see column 3 lines 51-56. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Whitty by Muffly such that an ion exchange or water treatment filter coupled to the recirculation line since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of preventing the water in the machine from gradually increasing in mineral content.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Whitty and Wilson as modified supra and in further view of US 2016/0101989 to An et al., hereinafter referred to as An.
In reference to claim 3, Whitty as modified by Wilson and An discloses the claimed invention.
Whitty as modified supra fails to disclose a filter coupled to the supply line upstream of the inlet of the recirculation line.
An teaches that it is known in the art of water supply to ice makers to provide a filter (10) coupled to a supply line (7) upstream of a point where water is branched off to the icemaker (3). This is strong evidence that modifying  Whitty as claimed would . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Whitty and Wilson as modified supra and in further view of US 2002/0053210 to Koster, hereinafter referred to as Koster.
In reference to claim 4, Whitty as modified by Wilson and Koster discloses the claimed invention.
Whitty as modified supra fails to disclose the reservoir is sized to hold no more than a half-gallon of liquid and no less than a tenth of a gallon of liquid.
However Koster teaches that it is known in the art to provide an ice water reservoir (1) to have a volume of 0.5-1 liter (0.132-.264 gallons) [0023]. Koster teaches that this volume corresponds to the average requirement for ice cubes while ensuring that the apparatus remains compact and manageable. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Whitty by Koster such that the reservoir is sized to hold no more than a half-gallon of liquid and no less than a tenth of a gallon of liquid (0.132-.264 gallons) in order to optimize the tank such that the average requirement for ice cubes was met while providing a compact apparatus.

Allowable Subject Matter
Claims 10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Whitty is the closest prior art of record and teaches some of the features of claim 10 including: A plumbing system for an ice maker (30), comprising: a supply line (see annotated reference with respect to claim 1 above) extending to a dispense point; a dispense valve (72) coupled to the supply line, the dispense valve operable to regulate liquid flow through the supply line to the dispense point; a recirculation loop (see annotated reference with respect to claim 1 above); a recirculation inlet line (78) connected to the supply line and the recirculation loop, an ice maker valve (26) coupled to the recirculation inlet line, the ice maker valve operable to regulate liquid flow into the recirculation loop through the recirculation inlet line; a recirculation outlet line (84) connected to the supply line and the recirculation loop an ice maker coupled to the recirculation loop; a reservoir (42) coupled to the recirculation loop; and a pump (24) coupled to the recirculation loop, the pump operable to recirculate liquid from the reservoir through the ice maker via the recirculation loop. Whitty fails to disclose a drain check valve coupled to the recirculation outlet line, the drain check valve blocking liquid flow into the recirculation loop through the recirculation outlet line a recirculation check valve coupled to the recirculation loop, the recirculation check valve blocking backward liquid flow through the recirculation loop , wherein an opening pressure of the drain check valve is less than an opening pressure of the recirculation check valve. Although check valves are known (see Wilson) there is no teaching of two check valves in the recirculation loop and providing the check valves such that an opening pressure of the drain check valve is less than an opening pressure of the recirculation check valve. Without some teaching suggestion or motivation in the art one skilled in the art would not be motivated to modify the prior art as claimed without improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0111048 to Kim, see figure 6 showing water supply to a refrigerator dispenser (26) and ice maker (100).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763